Exhibit 10.1

CLINICAL TRIAL AGREEMENT

This Clinical Trial Agreement, effective on the last date of signature, is by
and between Philadelphia Health & Education Corporation d/b/a Drexel University
College of Medicine (“Institution”) located at 1601 Cherry Street, Suite 10627,
Philadelphia, PA 19102 and CytoDyn Inc. (“the Company”), located at 1111 Main
Street, Suite 660, Vancouver, Washington 98660 (individually referred to as the
“Party” and collectively referred to as the “Parties”).

WHEREAS, Company owns the rights to make, use, sell, and import PRO 140, a
humanized monoclonal anti-CCR5 antibody; and

WHEREAS, Institution has expertise in the field of pharmaceutical, clinical and
related research, and the evaluation of such research and has been awarded two
(2) governmental grants to conduct the following clinical research studies
(individually “Study” and collectively “Studies”); and

 

Grant Number

  

Funding Agency

  

Study Title

7U01AI095085-02

   NIAID    Long-Acting, Self-Administered HIV Therapy with the CCR5 Antibody
PRO 140 (“NIAID Study”)

5R01DA029663-03

   NIDA    Long-Acting HIV Therapy for Recreational Drug Users (“NIDA Study”)

WHEREAS the Studies are of mutual interest and benefit to the Institution and to
the Company and will further the Institution’s instructional, research and
public service objectives in a manner consistent with its status as a nonprofit
educational institution; and

WHEREAS Company and Institution previously entered into a Clinical Research
Collaboration Agreement dated as of November 15, 2012 (as amended concurrently
with this Agreement, the “CRCA”) for Company to provide support for the Studies
and

WHEREAS the Parties originally agreed that the Studies would be conducted under
the authority of the PRO140 Investigational New Drug Exemption (IND) sponsored
by Company but now wish instead for Institution to file and maintain an IND to
support the Studies;

NOW, THEREFORE, the Parties agree to contemporaneously amend the CRCA under a
separate written amendment and further set forth the terms and conditions under
which the Studies will be conducted and managed as follows:

 

1. DEFINITIONS

The terms listed in this Section shall have the meanings indicated throughout
this Agreement. To the extent a definition of a term as provided in this Section
is inconsistent with a corresponding definition in the applicable sections of
either the United States Code (U.S.C.) or the Code of Federal Regulations
(C.F.R.), the definition in the U.S.C. or C.F.R. will control.



--------------------------------------------------------------------------------

“Adverse Event” or “AE” means any untoward medical occurrence in a Human Subject
to whom a Study Drug has been administered. An AE does not necessarily have a
causal relationship with the Study Drug, that is, it can be any unfavorable and
unintended sign (including an abnormal laboratory finding), symptom, or disease
temporally associated with the use of the Study Drug, whether or not it is
related to it. See the Food and Drug Administration (FDA) Good Clinical Practice
Guideline [International Conference on Harmonization (lCH) E6: “Good Clinical
Practice: Consolidated Guidance, 62 Federal Register 25,691 (1997)].

“Affiliate” With respect to the Company, “Affiliate” means any legal entity
which, at the time such determination is being made (i) owns or controls,
directly or indirectly the Company’s securities representing fifty percent
(50%) or more of the Company’s equity or ordinary voting power or (ii) controls,
is controlled by, or is under common control with Company. As used herein, the
term “control”, whether used as a noun or verb, refers to the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of a legal entity, whether through the ownership of
voting securities, by contract, or otherwise.

“Agreement” means this Agreement, all executed amendments and supplements to
this Agreement and all schedules, appendices and/or addenda to this Agreement.

“Case Report Form” or “CRF” means the data collection form(s) to be completed
for each Human Subject participating in the Studies.

“Clinical Study Sites” means the sites where a Study will be conducted.

“Effective Date” means the date of the last signature of the Parties executing
this Agreement.

“FDA” means the United States Food and Drug Administration.

“Government” means the Federal Government of the United States of America.

“Human Subject” means, in accordance with the definition in 45 C.F.R. §
46.102(f), a living individual about whom an Investigator conducting research
obtains:

a) Data through intervention or interaction with the individual; or

b) Identifiable Private Information.

“ICH” means the International Conference on Harmonization. Cited is: ICH E6
(Rl): “Good Clinical Practice: Consolidated Guidance”, published in the Federal
Register [62 Federal Register 25,691 (1997)]. Also referred to as “FDA Good
Clinical Practice Guidelines”.

“IND” means an “Investigational New Drug Application,” filed in accordance with
21 C.F.R. Part 312 under which clinical investigation of an experimental drug or
biologic (Study Drug) is performed in Human Subjects in the U.S., or intended to
support a U.S. licensing action.

“Institutional Review Board” or “IRB” means, in accordance with 45 C.F.R. 46,
Protection of Human Subjects (Revised November 13, 2001) and 21 C.F.R. 56,
Subpart C: IRB Functions and Operations, as amended June 18, 1991, and other
applicable regulations, an independent body comprising of medical, scientific,
and nonscientific members, whose responsibility is to ensure the protection of
the rights, safety, and well-being of the Human Subjects involved in a Study.

 

2



--------------------------------------------------------------------------------

“Investigator” means, in accordance with 21 C.F.R. § 312.3, an individual who
actually conducts a clinical investigation, that is, who directs the
administration or dispensation of Study Drugs to a Human Subject, and who
assumes responsibility for studying Human Subjects, for recording and ensuring
the integrity of research data, and for ‘protecting the welfare and safety of
Human Subjects. In this Agreement Investigator means the individual(s)
identified as responsible for the conduct of the Study at the designated
Clinical Study Sites.

“Investigator’s Brochure” or “IB” means, in accordance with the definition in 21
C.F.R. § 312.23(a)(5), a document containing information about the Study Drugs,
including animal screening, preclinical toxicology, and detailed pharmaceutical
data, including a description of possible risks and side effects to be
anticipated on the basis of prior experience with the Study Drugs or related
drugs, and precautions, such as additional monitoring, to be taken as part of
the investigational use of the Study Drugs.

“OHRP” or “Office for Human Research Protections” means the Health & Human
Services (HHS) office that oversees protection of human subjects from research
risks under 45 C.F.R.Part 46 (the Common Rule).

“Principal Investigator” means the individual who has designed and will conduct
the Studies in compliance with 21 CFR 312 Subpart D, who in this instance will
be Institution employee Jeffrey Jacobson, MD.

“Protocol” means the formal, detailed description of a Study including the
objective(s), design, methodology, statistical considerations, and organization
of a Study. For the purposes of these Studies, the term Protocol includes any
and all associated documents, including informed consent forms, to be provided
to Human Subjects and potential participants in the Studies. The Agreement will
be governed by the most recent version of the Protocol approved by the FDA and
IRB, and should the Agreement be executed prior to complete finalization of the
Protocol, the last-dated version of the Protocol will be considered to be
incorporated by reference in place of any prior versions. In the event that
there is a conflict between the terms of the Protocol and the terms of the
Agreement, the terms of the Protocol will govern.

“Serious Adverse Event” or “SAE” means any adverse event, without regard to
causality, that is life-threatening or that results in any of the following
outcomes: death; in-patient hospitalization or prolongation of existing
hospitalization; persistent or significant disability or incapacity; or a
congenital anomaly or birth defect. Any other medical event that, in the medical
judgment of the Principal Investigator, may jeopardize the subject or may
require medical or surgical intervention to prevent one of the outcomes listed
above is also considered an SAE. A planned medical or surgical procedure is not,
in itself, an SAE.

“Study Monitoring Committee” or “SMC” means a group of experts that advises the
Institution and the Investigators for the Studies. The primary responsibility of
the SMC is to monitor Human Subject safety. The SMC considers study-specific
data as well as relevant background information about the disease, test agent,
and target population under study.

“Study Drug” means, in accordance with 21 C.F.R. § 50.3(j), any drug (including
a biological product), medical device, food additive, color additive, electronic
product, material or any other article subject to regulation under the Federal
Food, Drug, and Cosmetic Act (FDCA), 21 U.S.C. §§ 301, et seq., Pub. L.
No. 75-717, 52 Stat. 1040 (1938), as amended. In this Agreement, the Study Drug
refers to PRO 140 (and placebo).

 

3



--------------------------------------------------------------------------------

2. CLINICAL STUDY SITES AND INVESTIGATORS

 

2.1 The Parties acknowledge that the Studies are funded under the
above-referenced Grants, and therefore, the Clinical Study Sites have certain
existing contractual or other legal obligations to NIAID and NIDA.

 

2.2 The Parties acknowledge that the Company will not directly provide any
funding or material for any aspect of the Studies to any Clinical Study Site
participating in the Studies without prior written consent from Institution. In
addition, the Company will not enter into any separate agreements including, but
not limited to, material transfer agreements, with the Clinical Study Sites or
the Investigators at the Clinical Study Sites that interfere or conflict with
the conduct of the Studies.

 

2.3 With respect to each Study, the Institution hereby certifies that it will
not knowingly utilize:

 

  2.3.1 Any organization performing services in connection with the Study that
has been:

 

  (i) debarred under the provisions of the Generic Drug Enforcement Act of 1992,
21 U.S.C. § 335a(a) and (b); or

 

  (ii) suspended by the Office for Human Research Protections (OHRP) as a
clinical research site under 45 C.F.R. Part 46.

 

  2.3.2 Any person convicted of a felony under federal law for conduct:

 

  (i) relating to the development or approval, including, but not limited to,
the process for development or approval, of any drug, product, medical device,
New Drug Application (NDA), Biologics License Application (BLA), Pre-Market
Application (PMA), 510(k) or IND or similar application; or

 

  (ii) otherwise relating to the regulation of any drug product or medical
device under the FDCA.

 

  2.3.2 Any person performing services in connection with the Study who has been
disqualified as a clinical investigator under 21 C.F.R. § 312.70.

 

  2.3.3 Any Investigator who is not qualified by training and experience as an
appropriate expert to conduct the Study, as required by 21 C.F.R. § 312.53.

 

2.4 If either Party becomes aware that any organization or person involved in
the Study is debarred, threatened with debarment, disqualified, threatened with
disqualification, or suspended, that Party will notify the other Party
immediately.

 

4



--------------------------------------------------------------------------------

3. INVESTIGATIONAL NEW DRUG APPLICATION SPONSORSHIP

 

3.1 IND. The Institution is responsible for filing an IND Application with the
FDA for the Studies and for meeting all regulatory obligations under 21 CFR 312.
The Company will provide a letter granting the FDA permission to cross-reference
the Company’s pertinent IND (PRO 140 BB-IND 11609) in support of the IND. In
return, the Institution will also provide a letter to the Company granting the
FDA permission to cross-reference the IND for the Studies. Institution will
provide to Company PDF copies of all IND submissions at the time they are
submitted to the FDA.

 

3.2 Clinical Monitoring. Monitoring will be conducted by the Institution, NIH or
their designee in compliance with applicable provisions of the FDA Good Clinical
Practices. The Institution will communicate any clinically significant findings
from clinical monitors to the Company in a timely manner.

 

3.3 Adverse Event Reporting.

 

  3.3.1 The Institution will collect Adverse Events and report according to the
procedure outlined in the Protocols. The Clinical Study Sites will report
Adverse Events to Institution in a timely manner and in accordance with
procedures outlined in the Protocol. The Institution will assume responsibility
for the reporting of Adverse Events to the FDA and will provide copies of all of
the safety reports to the Company.

 

  3.3.2 The Institution will report all unexpected Serious Adverse Events (SAEs)
associated with the Study Drug observed in the Study to the FDA and the Company
on a timely basis consistent with 21 C.F.R. § 312.32 and the Protocol. The
Institution will report other serious and non-serious adverse experiences to the
FDA and to the Company on a timely basis consistent with 21 C.F.R. § 312.33.
Company agrees not to contact Clinical Study Sites directly for information
related to Adverse Events. Company shall contact the Principal Investigator for
information related to Adverse Events.

 

  3.3.3 As the manufacturer, the Company will, in a timely manner consistent
with FDA requirements and during the term of this Study, provide the Institution
with any information it now has or may obtain in the future regarding the safety
and/or the toxicity of Study Drugs. The Institution will promptly transmit that
information to all Investigators. Such information shall be sent to the
Principal Investigator.

 

  3.3.4 To the extent required by applicable law, rule or regulation, Company
agrees to notify Institution of any findings of which Company becomes aware,
including any results arising from a study, which may affect the safety of the
Study subjects or their willingness to continue as Study subjects, alter the
risk/benefit ratio of a Study, alter the conduct of a Study, involve a present
or imminent danger or health risk to the public or patients (including the Study
subjects) or otherwise affect the IRB’s approval to continue a Study, including
copies of any data safety monitoring reports related to the Study. Upon receipt
of any findings from Company contemplated by this Section 3.8, the Principal
Investigator shall review such findings with Institution’s IRB and Principal
Investigator and the IRB shall determine whether such findings should be
communicated to past and/or present Study subjects in accordance with IRB
policy. In the event the Principal Investigator and the IRB determine that such
findings should be communicated to the Study subjects, the findings may be
communicated to the Study subjects to the extent deemed necessary.

 

5



--------------------------------------------------------------------------------

  3.3.5 The Company shall retain responsibility for reporting all Adverse Events
to regulatory agencies outside the U.S. as appropriate.

 

3.4 Safety Monitoring. The Studies will be monitored by an Institution
designated Study Monitoring Committee (SMC) as described in the Protocols. The
Institution will notify the Company in advance of any SMC review. Institution
will provide recommendations derived from the SMC to the Company in a timely
manner.

 

4. FDA MEETINGS/COMMUNICATIONS

 

4.1 With respect to any discussions with the FDA involving data obtained from
the Studies under Institution’s IND, the Institution will be responsible for
arranging meetings or conference calls with the FDA. The Company agrees not to
contact the FDA independent of the Institution concerning the Studies. The
Institution will inform the Company of any proposed meetings or conference calls
with the FDA and Company will have the option of participating either in person
or via teleconference. The Institution will promptly provide the Company with
copies of all IND submissions, AE reporting, FDA correspondence/communication
reports, meeting briefing documents and minutes, IND annual reports and formal
questions and responses that have been submitted to the FDA, except to the
extent that those documents contain Confidential Information (as defined by the
CRCA) of another party.

 

4.2 Company will promptly notify Institution of:

 

  a) Any FDA correspondence related to the Studies that is received by the
Company, or its Affiliates;

 

  b) FDA enforcement actions directed toward the Company or its Affiliates,
including but not limited to, warning letters, seizures, recalls;
injunctions/consent decrees; rejection of regulatory submissions or withdrawal
of approval for a product;

 

  c) Criminal investigations; and

 

  d) Proceedings to debar Company or its Affiliates or individuals employed
under a contract to Company and/or its Affiliates.

 

4.3 Company will also promptly notify Institution of any action taken by the FDA
regarding manufacturing of the Study Drug that would impact the safety of Human
Subjects in the Studies.

 

5 INVESTIGATOR’S BROCHURE

The Company will provide a current IB for the Study Drug, and any later
revisions and addenda to the IB, including a summary of changes (“SOC”), to the
Principal Investigator, as mutually agreed by the Parties, who will agree to
keep them in confidence in accordance with Section 5 (Confidential Information)
of the CRCA. The Company agrees to provide the Principal Investigator any
updated version of the IB, with the SOC, within fifteen (15) days of issuance.

 

6



--------------------------------------------------------------------------------

6 PROTOCOL DEVELOPMENT AND REGISTRATION

 

6.1 The Parties agree that enrollment in a Study will not start until the
version of the Protocol to be used has been approved by the relevant IRB(s) and
submitted to the FDA and the FDA has authorized the Study to proceed.

 

6.2 Institution shall provide Company an opportunity to review and comment on
each version of the Protocol prior to submission to the FDA and IRB. Company
shall be given five (5) business days to conduct its review and commentary.

 

6.3 The Parties agree that any alteration in or amendment to a Protocol must be
approved in writing by the relevant IRB(s) and submitted to the FDA prior to
such alteration or amendment becoming effective.

 

7 CASE REPORT FORM DEVELOPMENT

The Institution or its designee will be responsible for the development and
subsequent revisions, if any, of the Case Report Forms.

 

8 DATA COLLECTION, ANALYSIS AND MANAGEMENT

 

8.1 The Clinical Study Sites will be responsible for gathering the data and
submitting it to the Institution or its designee. The Principal Investigator
will be responsible for the scientific reporting of the data.

 

8.2 The Institution or its designee will have responsibility for the data
management: collection, entry, and quality control edits (with implied
verifications and documentation) and analysis of data obtained from the Studies
in accordance with the Protocols.

 

8.3 In accordance with NIH Grants Policy, data obtained from the Studies is the
property of the Institution or the Clinical Study Site, as applicable, that
produces the data.

 

8.4 Upon completion of a Study and analysis of the Study data, the Institution
or its designee will transfer to the Company a copy of the complete data
analysis set, Upon request and at Company’s expense, Institution shall provide
the complete data analysis set in Standard FDA acceptable CDISC format. If the
Company requires that the data be provided in a customized format(s), the
Company will pay for all costs associated with the customized data format(s).

 

8.5 Subject to the right of the Institution and the Investigators to publish the
data from the Studies as set forth in Section 8 (Publications and Presentations)
of the CRCA, the Company has the right to utilize the data reports from the
Studies in its possession for all proper business or regulatory purposes. The
Institution and/or the Company may provide any information regarding the Studies
to governmental organizations including, but not limited to, the FDA, and the
U.S. Securities and Exchange Commission for all legitimate public health,
regulatory or business purposes. Except for information related to regulatory or
safety issues or under emergency circumstances where it is not practicable to do
so and to the extent permitted by law, the Institution will not release
information regarding the Studies to governmental organizations without prior
notification to the Company.

 

7



--------------------------------------------------------------------------------

9 STUDY REPORTS, PUBLICATIONS, PRESENTATIONS AND PRESS RELEASES

 

9.1 Section 8 (Publications and Presentations) of the CRCA shall govern all
publications and presentations of Study data and results.

 

9.2 Each Party will provide a copy of any proposed press release relating to
Studies to the other Party for review at least ten (10) business days in advance
of the proposed press release. Each Party agrees that, following the lapse of
the maximum period of time specified above, the submitting Party and/or the
Investigators will be free to publish the press release to the extent no
comments have been received from the Receiving Party. The Party issuing the
press release shall comply with Section 7 (Publicity) of the CRCA.

 

10. Study Drug

 

10.1 Company represents and warrants that the Study Drug (PRO 140 products and
Placebo product) being evaluated in the Studies has been manufactured in
accordance with US current Good Manufacturing Practices (cGMPs). Within five
(5) business days of the Effective Date of this Agreement, Company shall provide
any and all authorizations and approvals required under the Quality Agreement
between Company, Institution and Ajinomoto Althea, Inc. effective May 22, 2013
to allow for the release of the Study Drug. Company shall not withhold Study
Drug for any reason except noncompliance with cGMP in the manufacturing of the
Study Drug.

 

10.2 Institution is responsible for overseeing the clinical labeling, packaging,
storage and distribution activities throughout the duration of the Studies.

 

10.3 Institution shall notify Company in writing promptly of any PRO 140 product
quality complaints throughout the duration of the Studies.

 

11. FORCE MAJEURE

Neither Party will be liable for any unforeseeable event beyond its reasonable
control not caused by the fault or negligence of such Party, which causes such
Party to be unable to perform its obligations under this Agreement, and which it
has been unable to overcome by the exercise of due diligence. In the event of
the occurrence of such a force majeure event, the Party unable to perform will
promptly notify the other Party. It will further use its best efforts to resume
performance as quickly as possible and will suspend performance only for such
period of time as is necessary as a result of the force majeure event.

 

12. INDEPENDENT CONTRACTORS

The relationship of the Parties is that of independent contractors. Neither
Party has the authority to bind or act on behalf of the other Party.

 

13. NON-ENDORSEMENT

By entering into this Agreement, the Institution does not directly or indirectly
endorse any product or service provided, or to be provided, by the Company. The
Company will not in any way state or imply that this Agreement is an endorsement
of those product(s) or service(s) by the Institution or any of its
organizational units or employees. However, the Company may reference or use
publications and reports based on the Studies for legitimate business and
regulatory purposes.

 

8



--------------------------------------------------------------------------------

14. AMENDMENTS

Modifications to this Agreement will not be effective unless made in writing, as
mutually agreed, and signed by a duly authorized representative of each Party.

 

15. SURVIVABILITY

The terms of this Agreement that contain obligations or rights that extend
beyond the completion of the Studies shall survive termination or completion of
this Agreement.

 

16. ENTIRE AGREEMENT AND SEVERABILITY

This Agreement constitutes the entire agreement and understanding of the Parties
with respect to the subject matter hereof and supersedes any prior understanding
or written or oral agreement. The Parties acknowledge and agree that this
Agreement supplements the CRCA and in no way supersedes the CRCA.

 

17. ASSIGNMENT

No Party may assign this Agreement to any third party without the other Party’s
prior written consent. If any of the provisions, or a portion of any provision,
of this Agreement is held to be unenforceable or invalid by a court of competent
jurisdiction, the validity and enforceability of the other portion of any such
provision and/or the remaining provisions shall not be affected thereby. The
terms and conditions of this Agreement shall be binding on and inure to the
benefit of the permitted successors and assigns of the Parties.

 

18. APPLICABLE LAW

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, excluding its conflicts of laws provisions.

 

19. TERM AND TERMINATION

The term of this Agreement shall commence on the Effective Date and continue
until completion or termination of the Studies. The Parties may terminate this
Agreement at any time by mutual written consent. Either Party may terminate this
Agreement immediately to protect the health, safety or welfare of Study subjects
or upon request by the FDA to place any study on Clinical Hold. Immediately upon
receipt of a notice of termination, the Principal Investigator shall cease
further subject enrollment and shall safely withdraw existing Study subjects
from the applicable Study as medically permissible.

 

9



--------------------------------------------------------------------------------

20. NOTICES

All legal notices to be given by either Party to the other shall be made in
writing by hand delivery or by registered or certified mail, return receipt
requested or by other method reasonably capable of proof of receipt thereof and
addressed to the Parties as set forth below:

 

If to the Institution, to:    Chief Operating Officer, Clinical Research
Operations    Drexel University College of Medicine    Clinical Research Group
   1601 Cherry Street, Mail Stop 101021    3 Parkway Building, 10th Floor, Suite
1000    Philadelphia, PA 19102    Facsimile (215) 255-7882 With Copy to:   
Drexel University College of Medicine    Office of the General Counsel    1601
Cherry Street, Suite 10627    Philadelphia, PA 19102    Facsimile (215) 255-7856
If to the Company, to:    CytoDyn Inc.    1111 Main Street, Suite 660   
Vancouver, Washington 98660 With Copy to:    Mary Ann Frantz    Miller Nash LLP
   3400 U.S. Bancorp Tower    111 Southwest 5th Avenue    Portland, OR 97204

 

21. COUNTERPARTS.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute a single agreement.

IN WITNESS WHEREOF, each of the Parties by their duly authorized representatives
has signed this Agreement as of the Effective Date.

 

CytoDyn Inc.    

Philadelphia Health and Education Corporation

d/b/a Drexel University College of Medicine

/s/ Nader Pourhassan

   

/s/ Kenny J. Simansky

Print Name:   Nader Pourhassan, Ph.D.     Print Name:   Kenny J. Simansky, Ph.D.
Date:  

2/7/14

    Date:  

2/10/14

Title:   President & CEO     Title:   Vice Dean for Research

 

10